 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE LAW, AND MAY
NOT BE SOLD, OFFERED FOR SALE, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE, OR FOREIGN SECURITIES LAWS COVERING ANY
SUCH TRANSACTION OR (B) SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.
 
CONVERTIBLE PROMISSORY NOTE
 
$450,000.00
December ___, 2009
 
Rochester, New York

 
FOR VALUE RECEIVED, Document Security Systems, Inc. (the “Company”, “Document
Security Systems”, or “Borrower”),.promises to pay to Printers, LLC, a
Washington limited liability company (the “Lender”), or to its order, the
principal sum of $450,000 (the “Principal Amount”), together with interest in
arrears on the unpaid principal balance from time to time outstanding from the
date hereof until the entire Outstanding Amount (as defined in Section 1 below)
is paid in full.
 
1.           Maturity. The aggregate Principal Amount, together with all accrued
interest and penalties thereon and expenses incurred by the Lender in connection
herewith (cumulatively, the “Outstanding Amount”), shall be due and payable in
full on the earliest to occur of (the earliest of such events, the “Maturity
Date”): (i) June ___, 2012 and (ii) the automatic acceleration of this Note upon
the occurrence of an Event of Default.
 
2.           Interest. Interest shall accrue on the then outstanding principal
balance of this Note at a fixed interest rate per annum equal to 8%. Accrued
interest shall be payable in cash in arrears on the last day of each calendar
quarter commencing on December 31, 2009, until the outstanding principal balance
is paid in full. If at any time the principal balance of this Note shall be paid
in full, then all accrued interest shall be payable at the time of such
principal payment.  In the case of an Event of Default (Section 9), interest
shall accrue on the then outstanding principal balance of this Note at a fixed
interest rate per annum equal to 12% until such Event of Default is cured.


3. Conversion.
 
3.1. Optional Conversion. At any time on or prior to the Maturity Date, the
outstanding principal balance of this Note and any accrued but unpaid interest
thereon may, at the sole option of the Lender, be converted, in whole or in
part, into fully paid and non-assessable shares of Document Security Systems,
Inc.’s common stock, par value $0.02 per share (the “Common Stock”), at a
conversion price equal to $1.73 per share (the “Conversion Price”), subject to
adjustment as set forth herein.  Conversions can only be made in minimum
increments of 20,000 shares.
 
3.2. Mechanics of Conversion. The Lender shall notify the Borrower of its
election to convert all or part of this Note in accordance with Section 3.1. The
Borrower shall, as soon as practicable but in no event later than five days
following its receipt of such notice, issue and deliver to Lender a certificate
or certificates for the number of shares of Common Stock to which such holder
shall be entitled, together with cash in lieu of any fractional share in
accordance with Section 3.3. This Note shall be deemed to have been converted
and a certificate or certificates for shares of Common Stock shall be deemed to
have been issued, and the Lender or any other person so designated to be named
therein shall be deemed to have become a holder of record of such shares for all
purposes as of the date said notice is received by the Borrower. If this Note
shall have been converted in part, the Borrower shall, at the time of delivery
of said certificate or certificates, deliver to the Holder a new Note evidencing
the remaining outstanding principal balance of this Note, which new Note shall
in all other respects be identical with this Note. Upon conversion of this Note
in full, this Note shall no longer be deemed to be outstanding and all rights
with respect to this Note shall immediately cease and terminate on such
conversion date, except only the right of the Holder to receive the shares of
Common Stock to which it is entitled as a result of the conversion.
 
 
 

--------------------------------------------------------------------------------

 
 
3.3. Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of this Note. In lieu of any fractional shares to which the
holder would otherwise be entitled, the Borrower shall pay cash equal to such
fraction multiplied by the Conversion Price.
 
3.4. Subdivision or Combination of Common Stock. If Document Security Systems at
any time subdivides (by any stock split, stock dividend, recapitalization or
otherwise) its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced, and if Document Security Systems at any time
combines (by reverse stock split, recapitalization or otherwise) its outstanding
shares of Common Stock into a smaller number of shares, the Conversion Price in
effect immediately prior to such combination will be proportionately increased.
 
3.5. Merger, Consolidation or Sale of Assets. If there shall be a merger or
consolidation of Document Security Systems with or into another entity (other
than a merger or reorganization involving only a change in the state of
incorporation of Document Security Systems), or the sale of all or substantially
all of Document Security Systems’ capital stock or assets to any other person,
then as a part of such transaction, provision shall be made so that Lender shall
thereafter be entitled to receive the number of shares of stock or other
securities or property of Document Security Systems or of the successor
corporation resulting from the merger, consolidation or sale, to which the
Lender would have been entitled if the Lender had converted this Note
immediately prior thereto.


3.6. Notice of Adjustment to Conversion Price. Upon any adjustment or other
change relating to the Conversion Price or the securities issuable upon the
conversion of this Note, then, and in each such case, the Borrower shall give
written notice thereof, which notice shall state the Conversion Price resulting
from such adjustment and the increase or decrease in the number or other
denominations of securities issuable at such price upon the conversion of this
Note setting forth in reasonable detail the method of calculation and the facts
upon which such calculation is based.
 
3.7. Reservation of Shares. Document Security Systems covenants that it will at
all times until this Note is paid or converted in full under the terms hereof
reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of issue upon conversion of this Note, such number of
shares of Common Stock as shall then be issuable upon the conversion of this
Note.   
 
3.8. Notice to Allow Conversion. If (A) Document Security Systems shall declare
a dividend (or any other distribution in whatever form, including without
limitation the distribution of the Company’s common shares of Internet Media
Services (“IMS”) which the Company acquired as the result of the sale of the
Company’s assets in Legalstrore.com to IMS in October 2009) on the Common Stock,
(B) Document Security Systems shall declare a special nonrecurring cash dividend
on or a redemption of the Common Stock, (C) Document Security Systems shall
authorize the granting to all holders of the Common Stock of rights or warrants
to subscribe for or purchase any shares of capital stock of any class or of any
rights, (D) the approval of any stockholders of Document Security Systems shall
be required in connection with any reclassification of the Common Stock, any
consolidation or merger to which Document Security Systems is a party, any sale
or transfer of all or substantially all of the assets of Document Security
Systems, any compulsory share exchange whereby the Common Stock is converted
into other securities, cash or property or any transaction described in Section
3.5 of this Note or (E) Document Security Systems shall authorize the voluntary
or involuntary dissolution, liquidation or winding up of the affairs of Document
Security Systems, then, in each case, Document Security Systems shall deliver to
the Lender, at least twenty (20) calendar days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange. The Holder is entitled to convert this Note
during the 20-day period commencing on the date of such notice through the
effective date of the event triggering such notice.
 
 
2

--------------------------------------------------------------------------------

 
 
3.9           Registration Rights.  The Lender will be entitled to the benefits
of a Registration Rights Agreement, dated as of the date of this Note, between
the Company and the Lender (the “Registration Rights Agreement”).
 
4. Optional Borrower Redemption. At any time on or before December 5, 2011, the
Borrower shall have the right to redeem this Note for a price equal to the
Outstanding Amount.   Borrower shall give Lender 20 days advance notice of its
intention to redeem and Lender shall have the right to convert this Note
pursuant to Section 3.1 during such 20 day period.


5.           Usury.  All agreements between the Borrower and the Lender are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of acceleration of maturity of the indebtedness evidenced hereby or
otherwise, shall the amount paid or agreed to be paid to the Lender for the use,
forbearance, or detention of the indebtedness evidenced hereby exceed the
maximum permissible amount under applicable law. If, from any circumstance
whatsoever, fulfillment of any provision hereof at the time performance of such
provision shall be due shall involve transcending the limit of validity
prescribed by law, the obligation to be fulfilled shall automatically be reduced
to the limit of such validity, and if from any circumstances the Lender should
ever receive as interest an amount which would exceed the highest lawful rate,
such amount which would be excessive interest shall be applied to the reduction
of the principal balance evidenced hereby and not to the payment of interest,
and, if the principal amount of this Note has been paid in full, shall be
refunded to the Borrower.
 
6.           Late Charge.  If an interest payment is not received within ten
days of its due date, Borrower shall pay a late charge equal to twenty-five
percent (25%) of the delinquent amount; any excess collected by mistake shall be
refunded on request, and each such late charge shall be separately charged and
collected by the Lender.  Payments may be applied in any order in the sole
discretion of the Lender but prior to demand, shall be applied first to past due
interest, expenses and late charges, then to scheduled principal payments, if
any, which are past due, then to current interest, expenses and late charges,
and last to remaining principal.


7.           Security. This Note is secured by certain assets of the Borrower in
accordance with a separate security agreement (the “Security Agreement”) of even
date herewith between the Borrower and Lender.  In case of an Event of Default
(as defined in this Note), the Lender shall have the rights set forth in the
Security Agreement.
 
 
8.           Replacement of Note. If this Note is mutilated, lost, stolen or
destroyed, the Borrower shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Note, a new Note, but only upon receipt of evidence reasonably
satisfactory to the Borrower of such loss, theft or destruction and customary
and reasonable indemnity, if requested.


9.           Events of Default.  The following constitute an event of default
(“Event of Default”):


a.           Borrower fails to pay any of its material liabilities, obligations,
and indebtedness to Lender of any and every kind and nature, whether heretofore,
now or hereafter owing, arising, due or payable and howsoever evidenced,
created, incurred, acquired, or owing, whether primary, secondary, direct,
contingent, fixed or otherwise whether arising under or in accordance with the
Note or otherwise when due and said failure continues for a period of seven (7)
days;
 
 
3

--------------------------------------------------------------------------------

 
 
d.           Borrower fails or neglects to perform, keep or observe any of the
covenants, conditions or agreements contained in this Note;


e.           Any warranty or representation now or hereafter made by the
Borrower in connection with this Note is untrue or incorrect in any material
respect, or any schedule, certificate, statement, report, financial data,
notice, or writing furnished at any time by the Borrower to the Lender is untrue
or incorrect in any material respect, on the date as of which the facts set
forth therein are stated or certified;


f.           A proceeding under any bankruptcy, reorganization, arrangement of
debt, insolvency, readjustment of debt or receivership law or statute is filed
against Borrower which is not dismissed within sixty (60) days of its filing, or
a proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed by
Borrower or the Borrower makes an assignment for the benefit of creditors or
Borrower takes any corporate action to authorize any of the foregoing;


g.           Borrower voluntarily or involuntarily dissolves or is dissolved,
terminates or is terminated;


h.           Borrower becomes insolvent or fails generally to pay its debts as
they become due, and said failure continues for a period of thirty (30) days
after written notice of same from the Lender to the Borrower;




10.           Purpose.  The Loan proceeds shall be used for the business purpose
of payment in full of amounts due under the CREDIT AGREEMENT, dated as of
January 4, 2008 between DOCUMENT SECURITY SYSTEMS, INC. as Borrower, and PATRICK
WHITE as Lender.
 
11.           Miscellaneous.


a.           Authority and Enforceability; Etc. The Borrower hereby represents
and warrants to the Lender that, except as set forth on the Disclosure Schedule
attached as Exhibit A to this Note:


i.           it has been duly incorporated, is validly existing as a corporation
in good  standing under the laws of the jurisdiction of its incorporation , it
has full corporate power and authority to own its property and conduct its
business as presently conducted and has taken all required corporate and other
action necessary to permit it to execute, deliver, and perform all of its
obligations contained in this Note, the Security Agreement, the Registration
Rights Agreement and Common Stock Purchase Warrant (collectively, the “Loan
Documents”) and any other documents or instruments delivered in connection
herewith, and to borrow hereunder, and such actions to the best of its knowledge
will not violate any provision of law applicable to, or the organizational
documents of, the Borrower, or result in the breach of or constitute a default
under any material agreement or instrument to which the Borrower is a party or
by which it is bound, which default has not been waived in writing on or prior
to the date hereof;


ii.           each Loan Document has been duly authorized and validly executed
by and is the valid and binding obligation of the Borrower enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, or other laws affecting creditors’
rights and remedies generally, and by general principles of equity (regardless
of whether enforceability is considered in a proceeding in equity or at law);


iii.           neither the execution and delivery by the Borrower of this Note
or any other Loan Document, nor the performance by the Borrower of its
obligations hereunder or  thereunder, requires the consent, approval or
authorization of any person or governmental authority, which consent, approval,
or authorization has not been obtained;
 
 
4

--------------------------------------------------------------------------------

 
 
iv.           The entire authorized capital stock of Borrower consists of
200,000,000 shares of Common Stock, of which 16,482,887 shares are issued and
outstanding and 0 shares are held in treasury. All of the issued and outstanding
shares of Borrower Common Stock have been duly authorized and are-validly
issued, fully paid, and non-assessable. There are additional options and
warrants issued and outstanding as of the date of this Note which are
convertible into, or exercisable for, an aggregate of 2,142,270 shares of Common
Stock.  In addition, up to an additional 478,750 shares of Common Stock are
issuable upon the conversion of outstanding convertible promissory notes,
including this Note. Other than as set forth in this paragraph, there are no
outstanding or authorized shares, options, warrants stock appreciation, phantom
stock, profit participation, convertible securities or similar rights with
respect to Borrower.


v.           it has made all filings with SEC that it has been required to make
under the Securities Act of 1933, as amended (the “Securities Act”) and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (collectively
the “Public Reports”). Each of the Public Reports has complied with the
Securities Act and the Exchange Act in all material respects. None of the Public
Reports, as of their respective dates, contained any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.


vi.           it has filed quarterly reports on Form 10-Q for the fiscal
quarters ended September 30, 2009 (the “Most Recent Fiscal Quarter End”), June
30, 2009 and March 31, 2009 and an annual report on Form 10-K for the fiscal
year ended December 31, 2008. The financial statements included in or
incorporated by reference into these Public Reports (including the related notes
and schedules) have been prepared in accordance with GAAP throughout the periods
covered thereby, and present fairly the financial condition of Borrower as of
the indicated dates and the results of operations of Borrower for the indicated
periods, are correct and complete in all respects, and are consistent with the
books and records of Borrower; provided, however, that the interim statements
are subject to normal year-end adjustments


vii.           Since the Most Recent Fiscal Quarter End, there has not been any
effect or change that would be (or could reasonably be expected to be)
materially adverse to the business, assets, condition (financial or otherwise),
operating results, operations, or business prospects (including as projected in
any revenue, earnings, or other forecast, whether internal or published) of
Borrower, other than those reported on Form 8-K on November 19, 2009 and
December 15, 2009.


viii.           it does not have any liability (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for taxes, except for (i) liabilities set forth on
the face of the balance sheet dated as of the Most Recent Fiscal Quarter End
(rather than in any notes thereto) and (ii) liabilities that have arisen after
the Most Recent Fiscal Quarter End in the ordinary course of business (none of
which results from, arises out of, relates to, is in the nature of, or was
caused by any breach of contract, breach of warranty, tort, infringement, or
violation of law).
 
b.           Notices. All notices to any party required or permitted hereunder
shall be in writing and shall be sent to the address or facsimile number set
forth for such party as follows:
 
i.            If to the Lender:


Printers, LLC
PO Box 2613
Seattle, WA 98124
Fax:
Email:
Attn: Thomas Felker
 
 
5

--------------------------------------------------------------------------------

 
 
With a copy (which shall not constitute notice) to:


Summit Law Group, PLLC
315 Fifth Avenue South, Suite 1000
Seattle, WA 9810-2682
Fax: (206) 676-7001
Email: charliec@summitlaw.com
Attn: Charles Carter
 
ii.           If to Document Security Systems, Inc.:


Document Security Systems, Inc.
28 East Main Street, Suite 1525
Rochester, NY 14614
Fax:
Attention: Chief Financial Officer 
 
Any party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other party
notice in the manner herein set forth.


Any notice, request, demand, claim, or other communication hereunder shall be
deemed duly given (i) when delivered personally to the recipient, (ii) 1
business day after deposit with a reputable overnight courier service or 2
business days after deposit with a reputable international overnight courier (in
each case with charges prepaid), or (ii) 4 business days after being mailed to
the recipient by certified or registered mail, return receipt requested and
postage prepaid, and addressed to the intended recipient as set forth above, in
each case with written verification of receipt.  Notwithstanding the foregoing,
service of process will only be deemed effective if it complies with applicable
law, including court rules and nothing in this Note shall be deemed to effect a
waiver by any party of its right to receive service of process in accordance
with those laws and rules.    
 
c.           Waiver. No failure to exercise, and no delay in exercising, on the
part of the Lender, any right, power, or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege. The rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies provided by
law.
 
d.           Amendments. Any term, covenant, or condition of this Note may be
amended or waived only by written consent of the Borrower and the Lender.
 
e.           Expenses. Any reasonable expense incurred by the Lender (including,
without limitation, reasonable attorneys’ fees and disbursements) in connection
with the administration, or enforcement of this Note or any other Loan Document
and any other document executed by the Borrower in connection with the
obligations of Borrower hereunder or any amendment hereto or thereto, or the
exercise of any right or remedy upon the occurrence of an Event of Default,
including, without limitation, the recording and filing fees to perfect the
liens granted under the Security Agreement and the costs of collection and
reasonable attorneys’ fees and expenses, shall be paid by the Borrower within 15
days of receiving written notice thereof from the Lender. Any such expense
incurred by the Lender and not timely paid by the Borrower shall be added to the
other obligations hereunder and shall earn interest at the same rate per annum
as the principal hereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
f.           Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
conflict or choice of laws principles.
 
g.           Transfer; Successors and Assigns. The terms and conditions of this
Note shall inure to the benefit of and be binding upon the respective successors
and assigns of the parties. This Note shall not be assignable by any Lender
without the prior written consent of the Borrower (which consent shall not be
unreasonably withheld, conditioned or delayed), provided that the Lender may
assign or transfer any of its rights, privileges, or obligations set forth in,
arising under, or created by this Note to any individual or entity controlled
by, controlling or under common control with Lender, including without
limitation any member of Lender or any affiliate of such member. The Borrower
may not assign this Note without prior written consent of the Lender, provided
that the Borrower may assign this Note to any successor of all or substantially
all of its assets or business, or any entity surviving the merger, combination
or consolidation with the Borrower.
 
h.           Entire Agreement. This Note and any other agreement or instrument
entered into in connection herewith (including each other Loan Document)
contains the entire agreement of the Borrower and the Lender with respect to the
subject matter hereof.
 
 
i.           Confidentiality. In addition to separate confidentiality agreement,
if any, the Lender will at all times keep confidential and not divulge, use or
make accessible to anyone the terms and conditions of this Agreement and the
transactions described herein, and any non-public material information
concerning or relating to the business or financial affairs of the Borrower to
which such party has been or will become privy relating to this Agreement,
except to its employees and advisors in such capacity, as required to perform
its obligations hereunder, if required by law or rules of a stock exchange on
which its or its parent’s securities are listed, or with the prior written
consent of the Borrower.


[The remainder of this page intentionally left blank.]


 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized representative as of the day and year first above written.
 



   
DOCUMENT SECURITY SYSTEMS, INC.
   
   
By:  
           
Name: Patrick White
Title: Chief Executive Officer




   
PRINTERS, LLC
   
   
By:  
   
Name: Thomas S. Felker
Title: Manager

 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


Disclosure Schedule
 
 
 
 
 

--------------------------------------------------------------------------------

 
 